Citation Nr: 0937069	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  05-05 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUES

1.	Entitlement to service connection for a stomach 
disability.  

2.	Entitlement to service connection for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The Veteran served on active duty from August 1998 to August 
2002.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2004 rating decision in which the RO denied 
the Veteran's claims for service connection for a left knee 
condition, a right knee condition, a stomach disorder, 
bilateral hearing loss, tinnitus, and a left wrist scar, as 
well as claims for increased ratings for residuals of a left 
ankle sprain and bilateral pes planus.  The RO also denied 
the Veteran's petition to reopen the previously denied claim 
for service connection for bilateral onychomycosis.  In 
October 2004, the Veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in February 
2005, and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in February 
2005.  

In December 2007, the Board denied the claims for service 
connection for a right knee disability and for a left wrist 
scar, the claim to reopen the previously denied claim for 
service connection for bilateral onychomycosis, and the 
claims for increased ratings for left ankle sprain and for 
bilateral pes planus.  At that time, the claims for service 
connection for hearing loss, tinnitus, a stomach disability 
and left knee disability were remanded to the RO, via the 
Appeals Management Center (AMC), in Washington, D.C. for 
further action.  After accomplishing the requested action to 
the extent possible, the AMC granted service connection for 
hearing loss and, for tinnitus (hence those matters are no 
longer before the Board), but continued the denial of service 
connection for stomach and left knee disabilities (as 
reflected in a June 2009 SSOC), and returned these matters to 
the Board for further appellate consideration.  


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate each claim remaining on appeal has been 
accomplished.

2.	Although service treatment records reflect complaints of 
gastritis during service, no chronic stomach disability was 
shown in service, and there is no current medical diagnosis 
of any chronic stomach disability.  

3.	Service medical records reflect complaints of left knee 
pain during service, and the only medical opinion evidence on 
the question of whether there exists a medical nexus (or, 
relationship) between current left knee disability-diagnosed 
as left patello-femoral syndrome-and service indicates that 
such relationship is as likely as not.  


CONCLUSIONS OF LAW

1.	The criteria for service connection for a stomach 
disability are not met.  38 U.S.C.A. §§ 1110, 1131 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).

2.	Resolving all reasonable doubt, the criteria for service 
connection for patello-femoral syndrome of the left knee are 
met.  38 U.S.C.A. §§ 1101, 1110, 1131 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO 
to include the AMC).  Id.; see also Pelegrini, 18 Vet. App. 
at 112.  See also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

In view of the Board's favorable disposition of the Veteran's 
claim for service connection for a left knee disability, the 
Board finds that all notification and development action 
needed to render a fair decision on this aspect of the appeal 
has been accomplished.  

As regards the claim for service connection for a stomach 
disability the Board notes that, in a June 2004 pre-rating 
letter, the RO provided notice to the Veteran regarding what 
information and evidence was needed to substantiate the 
underlying claims for service connection, as well as what 
information and evidence must be submitted by the Veteran, 
what information and evidence would be obtained by VA, and 
the need for the Veteran to advise VA of and to submit any 
further evidence that is relevant to the claims.  The August 
2004 RO rating decision reflects the initial adjudication 
after issuance of that letter.  Hence, the June 2004 letter 
met all four of Pelegrini's content of notice requirements as 
well as the VCAA's timing of notice requirement.  

Regarding the Dingess/Hartman notice requirements, the AMC 
provided the Veteran information as to the assignment of 
disability ratings or effective dates in a January 2008 
letter.  Although this notice was provided after the rating 
decision on appeal, the Board finds that that the timing of 
such notice is not shown to prejudice the Veteran.  After 
issuance of the foregoing notice, and opportunity for the 
Veteran to respond, the June 2009 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of this latter notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records, VA outpatient treatment 
records from the VA Medical Center (VAMC) in Manchester, New 
Hampshire, and reports of VA examinations.  Also of record 
and considered in connection with the claims are various 
written statements provided by the Veteran and by his 
representative, on his behalf.  The Board finds that no 
further RO action prior to appellate consideration is 
warranted.  

In summary, in connection matters herein decided, the duties 
imposed by the VCAA have been considered and satisfied.  
Through various notices of the RO and AMC, the Veteran has 
been notified and made aware of the evidence needed to 
substantiate these claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no additional notice that should be provided, nor is there 
any indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claims 
herein decided.  Consequently, any error in the sequence of 
events or content of the notice is not shown to prejudice the 
Veteran or to have any effect on the appeal.  Any such error 
is deemed harmless and does not preclude appellate 
consideration of these matters, at this juncture.  See 
Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) 
(rejecting the argument that the Board does not have the 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II. Analysis

After a full review of the record, including the medical 
evidence and statements made by the Veteran, the Board finds 
that the claim for service connection for claimed stomach 
disability must be denied.  

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Pertinent to the claim for service connection for a stomach 
disability, service treatment records reflect that the 
Veteran was treated for complaints of gastritis while on 
active duty in 2000; however, review of the records of 
treatment during service and subsequent thereto show no 
manifestations of a chronic gastrointestinal disorder.  On 
examination by VA prior to the Veteran's release from active 
duty, and on examination by VA in July 2004, there were no 
stomach complaints.  VA outpatient treatment records are 
similarly negative as regards the stomach.  

Pursuant to the Board's remand, the Veteran underwent further 
VA examination in  June 2009.  At that time, the examiner 
completely reviewed the Veteran's claims file.  The report of 
examination includes references to the complaints of stomach 
problems beginning in 2000, with nausea and vomiting and 
stomach pain two to three times per month.  After examination 
of the Veteran, the examiner stated that no diagnosis was 
possible without additional testing, which the Veteran 
refused.  

In order for VA to process claims, individuals applying for 
VA benefits have a responsibility to cooperate with the 
agency in the gathering of the evidence necessary to 
establish allowance of benefits.  See Morris v. Derwinski, 1 
Vet. App. 260, 264 (1991).  The Court has also held that VA's 
duty to assist is not always a one-way street, and that if a 
Veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  

Thus, while the Veteran had complaints of stomach problems 
during service, the medical evidence does not establish that 
the Veteran manifests a chronic stomach disability.  Congress 
has specifically limited entitlement to service connection 
for disease or injury to cases where such incidents have 
resulted in disability.  Hence, where, as here, competent 
evidence does not support that the Veteran has, at a minimum, 
the disability for which service connection is sought, there 
can be no valid claim for service connection for the 
disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In addition to the medical evidence, the Board has considered 
the Veteran's written statements, as well as those offered by 
his representative on his behalf.  However, none of these 
assertions provide a basis for allowance of the claim.  As 
indicated above, the claim on appeal turns on the question of 
whether there exists a medical relationship between any 
current disability and service; the Board points out that 
questions of medical diagnosis and causation are within the 
province of medical professionals.  Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  To whatever extent these statements 
are being offered on the medical nexus question, as laymen 
without the appropriate medical training and expertise, 
neither the Veteran nor his  representative is competent to 
render a probative opinion on a medical matter.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
Hence, the lay assertions in this regard have no probative 
value.

Under these circumstances, the Board must conclude that the 
claim for service connection for a chronic stomach disability 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

Regarding the claim for service connection for a left knee 
disability, after a full review of the record, including the 
medical evidence and statements made by and on behalf of the 
Veteran, the Board finds that the claim for service 
connection for a left knee disability must be allowed.  

Review of the service treatment records shows that the 
Veteran had complaints of left knee pain while on active duty 
in January 1991.  Pursuant to the Board's remand, the Veteran 
underwent further VA examination in June 2009.  At that time, 
the examiner completely reviewed the Veteran's claims file.  
The report of examination includes references to the 
complaints of left knee pain during service, by history as 
given by the Veteran.  After examination of the Veteran, the 
examiner stated that it was at least as likely as not that 
the Veteran's left knee condition was related to military 
service.  This included a reference to the Veteran's 
plausible explanation that he did not seek treatment during 
service because he did not wish to be disqualified from 
sniper school.  

Significantly, the only medical opinion evidence on the 
question of whether there exists a medical nexus between 
current left knee disability-diagnosed on June 2009 VA 
examination as left patello-femoral syndrome-and service 
concludes that such a relationship is as likely as not.  The 
Board accepts as probative the opinion of the June 2009 VA 
examiner, based as it was upon examination of the Veteran and 
consideration of the Veteran's own medical history and 
medical literature, and supported by stated rationale.  Thus, 
the Board finds that the above-cited VA examiner's opinion 
constitutes competent, persuasive medical evidence on the 
question of whether the patello-femoral syndrome is related 
to service.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)) 
(it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Under the circumstances, and with resolution of all 
reasonable doubt on the question of medical nexus in the 
Veteran's favor, the Board finds that the criteria for 
service connection for the diagnosed left knee disability are 
met.  




ORDER

Service connection for a stomach disability is denied.

Service connection for a left patello-femoral syndrome is 
granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


